DETAILED ACTION
Status of Claims
Claims 1-12 are currently pending and have been examined in this application. Original Claims 1-14 were previously restricted, and Claims 1-12 were elected without traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-12 are directed to a process. As such, each claim is directed to a statutory category of invention.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A survivor assault matching process, comprising the steps of: providing an opportunity for an assault survivor to register at a website; prompting the survivor to provide factual information about the assault; encrypting the provided factual information; providing the encrypted factual information to a computer with database not connected to the internet; periodically inquiring of the computer with database whether or not the information supplied by one assault survivor matches information provided by other assault survivors; and in the event there is a match, providing the one survivor the opportunity to receive an authorization code, which authorization code is then provided to police or an attorney for possible further action, including accessing the matched information from the one survivor and the other survivors.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind, or via pen and paper (i.e., receiving, encrypting, providing, and matching information), of the abstract idea of matching assault survivors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to managing interactions between people (i.e., providing an authorization code to a survivor and to police or an attorney to access matched survivor information) of the abstract idea of matching assault survivors. If a claim limitation, under its broadest reasonable interpretation, relates to managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of a website, and a computer with database not connected to the internet. The computer hardware is recited at a high level of generality (i.e., generic computers transmitting and matching information) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (a website, and a computer with database not connected to the internet) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, and storing and retrieving information in memory. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2-12 further define the abstract idea that is present in independent Claim 1 and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including Claim 7 – a transfer conduit and a separate drive element – generic computer components used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US-20140040154) in view of Steele et al. (US-20060179003).
Claim 1
Webb teaches the following limitations:
A survivor assault matching process ([0016] matching process identifies commonalities related to the victim's report with reports previously submitted by other victims), comprising the steps of: providing an opportunity for an assault survivor to register at a website ([0013] Anyone who believes they were victimized anywhere, can enter information into a common Internet portal, and provide crime specific and social group specific or area specific information; [0052] The victim logs on the Internet with such a device and logs onto the homepage 109 of the system network);

prompting the survivor to provide factual information about the assault ([0009] victims to anonymously enter information relating to these crimes such as the name of the perpetrator, a license plate number, a phone number, any email contacts, an address, and any other information);

encrypting the provided factual information ([0015] Any part or all of the information may be encrypted to eliminate the exposure of information to another person when it is being transmitted over the Internet; [0070] When data is to be transmitted online, sensitive information is encrypted or masked and a separate identifier is assigned to each data block);

providing the encrypted factual information to a computer with database not connected to the internet ([0015] Any part or all of the information may be encrypted; [0016] the information is entered into the system offline server; [0070] When data is to be transmitted online, sensitive information is encrypted or masked and a separate identifier is assigned to each data block. This information is sent to one of a plurality of unknown online databases, separately, so that no database will provide cognitive information 227. The online databases act as a buffer to protect the system offline server, which can randomly data query an online database and download information 229 which then is erased from the online database);

periodically inquiring of the computer with database whether or not the information supplied by one assault survivor matches information provided by other assault survivors ([0031] The offline analysis (system) server periodically retrieves the data from each of the online databases to load it into the analysis system server; [0016] Once the information is entered into the system offline server, a matching process identifies commonalities related to the victim's report with reports previously submitted by other victims… Potential common alleged perpetrator(s) are matched to multiple victims using various fields, where commonalities or patterns of criminal behavior are detected); and

in the event there is a match, providing the one survivor the opportunity to receive an authorization code ([0010] Victims supply criminal incident related information, by making an anonymous report. Each report is identified by a "report text identification" number only. That report identification number becomes the victim's pseudo identification; [0016] Potential common alleged perpetrator(s) are matched to multiple victims; [0017] information can then be given to the victim(s) via a return report on a dedicated reporting Internet web page, or by other communication means elected by a victim. This information becomes available when the victim anonymously enters their personal identification), ([0019] Each law enforcement agency in the jurisdiction and adjacent jurisdictions to the location of the criminal incident reported by a victim is notified about the existence of a potential pattern crime, the number of victims involved, and the location of other law enforcement agencies being notified. During this notification no names of either the accused perpetrator or the victim(s) is disclosed. The law enforcement agency receives a report on a crime pattern and an associated suspected perpetrator identification number).

However, Webb does not explicitly teach the following limitations:


Steele, in the same field of endeavor, teaches the following limitations:
([0055] A ticket may be issued by the consumer to any third party, for any purpose. For example... the consumer may provide his trusted agent or representative (e.g., manager or attorney) with a ticket that authorizes full access to the information account 110 for an unspecified duration... a ticket may in some embodiments comprise a authorization code).

Webb and Steele are in the same field of endeavor, specifically, they are both pertaining to providing limited access to sensitive personal information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb with the limitations taught by Steele. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing personal information to a specified third party through a secure system, and preventing unauthorized access to that personal information (Steele – [0006]).

Claim 2
Webb further teaches the following limitations:
including the step of encouraging the one survivor to take particular steps including visiting a hospital for care and/or seeking counseling ([0035] Each victim is encouraged to consult a state licensed professional who is well trained in victim counseling; [0062] The offline discrete victim notification unit 155 is connected to an online notifier text unit 161 to provide notifier "text" to the respective victim. This unit 161 sends a text message to a victim suggesting he/she seek professional help from a professional network of victim care providers).

Claim 3
Webb further teaches the following limitations:
including the step of directing the survivor to review the matched information ([0016] a matching process identifies commonalities related to the victim's report with reports previously submitted by other victims… Potential common alleged perpetrator(s) are matched to multiple victims using various fields, where commonalities or patterns of criminal behavior are detected; [0017] information can then be given to the victim(s) via a return report... The report provides information on the number of records (reports) in the system addressing criminal incidents within the same jurisdiction, with the same or related criminal acts, with the same perpetrator information, and an amount of similar or related perpetrator information).

Claim 4
Webb further teaches the following limitations:
including the step of verifying the accuracy of the matched information concerning an alleged assailant ([0011] Reports can be verified by a professional, if a victim later elects to be counseled by a selected state licensed professional on a confidential basis. In counseling with a professional, the victim can be observed and the story verified. Such counseling can reduce false reports from producing false positive results when analyzing for common or duplicate data between different reports).

Claim 9
Webb further teaches the following limitations:
including the step of providing authorization codes to other survivors ([0010] Victims supply criminal incident related information, by making an anonymous report. Each report is identified by a "report text identification" number only. That report identification number becomes the victim's pseudo identification; [0016] Potential common alleged perpetrator(s) are matched to multiple victims; [0017] information can then be given to the victim(s) via a return report on a dedicated reporting Internet web page, or by other communication means elected by a victim. This information becomes available when the victim anonymously enters their personal identification).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US-20140040154) in view of Steele et al. (US-20060179003), and further in view of Hanninen et al. (US-20040203842).
Claim 5
Webb, in combination with Steele, does not explicitly teach the following limitations:
including the step of the police providing a call back number to validate the assault information being accessible.

Hanninen, in the same field of endeavor, teaches the following limitations:
including the step of the police providing a call back number to validate the assault information being accessible ([0031] After the crime has been committed, the crime victim 210 makes an emergency call to the appropriate authorities, for example, the police 220, and gives them permission to access the image data, voice data, and location data stored in the secure server 150, the data being related to the events occurring during the crime).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Hanninen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing the police to identify the perpetrator of the crime (Hanninen – [0032]).

Claim 10
Webb further teaches the following limitations:
the matched information ([0016] Once the information is entered into the system offline server, a matching process identifies commonalities related to the victim's report with reports previously submitted by other victims… Potential common alleged perpetrator(s) are matched to multiple victims using various fields, where commonalities or patterns of criminal behavior are detected).

However, Webb, in combination with Steele, does not explicitly teach the following limitations:
including the step of communicating between the survivor and the police or attorney to validate that the police or attorney can have access to the 

Hanninen, in the same field of endeavor, teaches the following limitations:
including the step of communicating between the survivor and the police or attorney to validate that the police or attorney can have access to the ([0031] After the crime has been committed, the crime victim 210 makes an emergency call to the appropriate authorities, for example, the police 220, and gives them permission to access the image data, voice data, and location data stored in the secure server 150, the data being related to the events occurring during the crime).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Hanninen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing the police to identify the perpetrator of the crime (Hanninen – [0032]).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US-20140040154) in view of Steele et al. (US-20060179003), and further in view of Gordon et al. (US-20180150683).
Claim 6
Webb further teaches the following limitations:
wherein the information about the alleged assailant' includes the name of the alleged assailant, the address of the assailant and distinguishing features of the alleged assailant ([0009] victims to anonymously enter information relating to these crimes such as the name of the perpetrator, a license plate number, a phone number, any email contacts, an address, and any other information).

However, Webb, in combination with Steele, does not explicitly teach the following limitations:
wherein the assault information includes the address of the assault and the assault date,

Gordon, in the same field of endeavor, teaches the following limitations:
wherein the assault information includes the address of the assault and the assault date, and wherein the information about the alleged assailant' includes the name of the alleged assailant, the address of the assailant and distinguishing features of the alleged assailant ([0110] The incident may have several attributes associated with it, such as crime information, which may be input in the fields in panel 204; location information, which may be input in panel 206; and date and time information, which may be input in panel 208; Fig. 3; [0114] enable a user to input information about a subject of interest associated with the incident which is to be reported... Fields 308 allow a user to input identifying information about the subject, such as gender, ethnicity, age, height, name, address or date of birth... Additionally, further fields 310 are provided which enable specific identifying features or a modus operandi of the subject to be input).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Gordon. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling the sharing and correlating of information, not just relating to people suspected of involvement in incidents, but also of the incidents themselves (Gordon – [0004]).

Claim 11
Webb further teaches the following limitations:
including the steps of compiling a ledger ([0029] The report on a particular criminal event is transmitted piecemeal, as it is generated, to randomly chosen separate online databases. Each piece-meal report "page" is sent to a separate database. As it is sent, each piecemeal report page is assigned a reassembling identification number, This reassembling identification number is used to identify the report to which a piecemeal page belongs, so that a specific report can be assembled from the piecemeal data obtained from each online database. This report reassembling identification number assigned to each "page" is used to reassemble the sections of a report into a complete set of data, and in the instance of a supplemental report to accumulate additional data specific to the report when that data is submitted at a different time) which includes ([0027] each reporting victim… enters criminal event related information. An assigned personal identification number (report text identifier) and an assigned report matching text identifier number is associated with a report and each page of a report or a piecemeal page of a report).

However, Webb, in combination with Steele, does not explicitly teach the following limitations:


Gordon, in the same field of endeavor, teaches the following limitations:
including the steps of compiling a ledger which includes time stamping the information ([0126] The order in which the display objects 501a-j are displayed in the watch list 500 maybe be sorted according to one or more of: a date of the incident pertaining to the event data object associated with each corresponding subject data object; a time at which the incident pertaining to the event data object associated with each corresponding subject data object took place; [0129] Each subject data object may be associated with an event data object. The event data or event data object may include: an event ID, a date on which the event took place).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Gordon. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling the sharing and correlating of information, not just relating to people suspected of involvement in incidents, but also of the incidents themselves (Gordon – [0004]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US-20140040154) in view of Steele et al. (US-20060179003), and further in view of Su et al. (US-20070085568).

Claim 7
Webb further teaches the following limitations:
the encrypted information ([0015] Any part or all of the information may be encrypted to eliminate the exposure of information to another person when it is being transmitted over the Internet; [0070] When data is to be transmitted online, sensitive information is encrypted or masked and a separate identifier is assigned to each data block).

However, Webb, in combination with Steele, does not explicitly teach the following limitations:
including the step of providing the 

Su, in the same field of endeavor, teaches the following limitations:
including the step of providing the ([0004] The computer industry has developed a portable thumb-size data storage unit, such as USB (Universal Serial Bus) flash memory, USB hard disks, etc., which allow the user to conveniently transfer data from one PC (personal computer) to another).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Su. One of ordinary skill in the art would have been motivated to make this modification for the benefit of conveniently transferring the data from one computer to another (Su – [0004]).

Claim 8
Webb, in combination with Steele, does not explicitly teach the following limitations:
wherein the information in the transfer conduit is obtained by an individual and provided by said individual to the computer with data base.

Su, in the same field of endeavor, teaches the following limitations:
wherein the information in the transfer conduit is obtained by an individual and provided by said individual to the computer with data base ([0004] The computer industry has developed a portable thumb-size data storage unit, such as USB (Universal Serial Bus) flash memory, USB hard disks, etc., which allow the user to conveniently transfer data from one PC (personal computer) to another).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Su. One of ordinary skill in the art would have been motivated to make this modification for the benefit of conveniently transferring the data from one computer to another (Su – [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (US-20140040154) in view of Steele et al. (US-20060179003), and further in view of Scully et al. (US-20170206763).

Claim 12
Webb, in combination with Steele, does not explicitly teach the following limitations:
wherein the process includes the step of allowing a concerned person to locate the whereabouts of another person concerning a possible assault.

Scully, in the same field of endeavor, teaches the following limitations:
wherein the process includes the step of allowing a concerned person to locate the whereabouts of another person concerning a possible assault ([0027] Through use of the present invention, a user... may also communicate with a cell phone that permits authorities to quickly locate a crime victim).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the victim reporting system of Webb and the authorized access capabilities of Steele with the limitations taught by Scully. One of ordinary skill in the art would have been motivated to make this modification for the benefit of protecting the victim from further harm (Scully – [0027]).

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Barcellos (US-20210192077) describes a system for encrypted identification and communication. In one aspect, a method includes receiving identification information identifying a user, validating an identity of the user, providing an interface for entering an electronic address associated with an accused entity, obtaining additional addresses associated with the accused entity, verifying an identity of the accused entity based on providing the additional addresses to the user, encrypting the addresses, comparing the encrypted data against stored data to identify at least one matched user, and generating a request for the at least one matched user to communicate with the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627